—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered July 8, 1997, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court’s Sandoval ruling, which permitted the People to inquire about various prior convictions without eliciting the underlying facts, as well as allowing inquiry into the defendant’s use of false pedigree information, was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 459; People v Sandoval, 34 NY2d 371; People v Harris, 190 AD2d 864; People v Scott, 118 AD2d 881). Bracken, J. P., Thompson, Sullivan and Friedmann, JJ., concur.